 
 
Exhibit 10.1


JOINT VENTURE AGREEMENT
(English Translation)
 
1. General Principles
 
To better promote green energies in Henan Province, and to improve the urban
environment, China National Petroleum Corporation Kunlun Natural Gas Co., Ltd.
(Party A) and Xi'an Xilan Natural Gas, Co., Ltd. (Party B) enter into this Joint
Venture Cooperation Agreement (the "Agreement") pursuant to the Company Law of
the People’s Republic of China and other related laws and regulations.
 
2. Parties of the Joint Venture
 
Party A: China National Petroleum Corporation Kunlun Natural Gas Co., Ltd.
 
Address: CNPC Tower, No.1110 Nanshan Avenue, Nanshan District, Shenzhen,
Guangdong
 
Legal Representative: Tao, Yuchun
 
Position: General Manager
 
Nationality: China
 
Telephone: 0755-33226019
 
Facsimile: 0755-33226025
 
Party B: Xi'an Xilan Natural Gas, Co., Ltd.
 
Address: 19/F Wangzuo Soho Tower B, Tangyan Road, High-Tech Zone, Xi’an, Shaanxi
 
Legal Representative: Ji, Qinan
 
Position: Chief Executive Officer
 
Nationality: China
 
Telephone: 029-88323325
 
Facsimile: 029-88350886
 
3. Purpose of the Joint Venture
 
Party A enjoys advantages in natural gas resources, capital, technology,
transportation and brand name; Party B, as a US listed company, is equipped with
rich experience in developing gas projects and enjoys the advantage of being an
early market entrant in the Henan market. The joint venture formed by Party A
and Party B will combine and fully utilize the strengths and advantages of both
parties. By using the joint venture as a platform, the parties will develop the
market of CNG fuelling in Henan together through sincere cooperation, so as to
integrate the resources reasonably and efficiently, and to achieve a win-win
situation.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Formation of the Joint Venture Company
 
4.1 Party A and Party B shall establish the joint venture company in Zhengzhou,
Henan Province, pursuant to the Company Law of the People’s Republic of China
and other related laws and regulations.
 
4.2 The joint venture company is tentatively named as Zhengzhou CNPC Kunlun
Xilan Natural Gas Co., Ltd. (the final name of which shall be the registered
name under the Administration for Industry and Commerce). The joint venture
company will be registered in Zhengzhou, Henan.
 
4.3 The joint venture company is a Chinese legal entity and shall comply with
the laws and administrative regulations of China. The legitimate rights and
interests of the joint venture company are under the protection of the laws of
China.
 
4.4 The joint venture company shall be a limited liability company. Each of
Party A and Party B shall be liable to the company to the extent of such party's
capital contributions. Party A and Party B shall share the profits, risks and
losses on the basis of their respective percentage of capital contributions.
 
5. Business Scope
 
The construction and operation of CNG fuelling stations, the sale of CNG;
conversion of automobiles to CNG powered automobiles, and other related
technical services.
 
6. Registered Capital
 
6.1 The registered capital of the joint venture company shall be RMB50,000,000.
 
6.2 Party A shall make capital contributions of RMB25,500,000 (representing 51%
of the company's total registered capital) in cash. Party B shall make capital
contributions of RMB24,500,000 (representing 49% of the company's total
registered capital) in forms of cash and property contribution.  The registered
capital will be paid in two installments. The first installment of registered
capital of RMB10,000,000 representing 20% of the total registered capital shall
be paid by Party B in cash. The value of the property to be contributed by Party
B as capital contributions shall be evaluated by a capital evaluation company
recognized by both parties. If the value of the property is less than
RMB14,500,000, the difference shall be made up by Party B in cash. Party A will
pay its RMB25,500,000 in one payment after obtaining the approval from its
superiors.
 
7. Obligations of Parties
 
 
 

--------------------------------------------------------------------------------

 
 
7.1 Obligations of Party A:
 
7.1.1 Make its capital contribution as specified in Article 6.2;
 
7.1.2 Provide technologies, management experience and market information to the
joint venture company for no consideration;
 
7.1.3 Ensure stable gas supply to meet the gas demand of the joint venture
company;
 
7.1.4 Organize trainings for the management, technical staff, and other
personnel of the joint venture company.
 
7.2 Obligations of Party B
 
7.2.1 Handle affairs including the application for approval to competent
departments, registration, obtaining the business license of the joint venture
company, and others;
 
7.2.2 Make its capital contribution as specified in Article 6.2;
 
7.2.3 Assist the joint venture company in developing CNG fuelling stations, and
obtaining licenses and certificates for the construction and operation of the
CNG fuelling stations, pursuant to the regulations of the local government;
 
7.2.4 Within three (3) months of the formation of the joint venture company,
Party B shall obtain on behalf of the joint venture company the permits for the
five CNG fuelling stations including: Land-use Permits, Permits for
Construction, Opinions from the Fire Control Examination Administration, Project
Approvals from the Development and Reform Commission. Party B also undertakes
that all the approvals from the government for Party's B's construction of
fuelling stations in Zhengzhou and surrounding area will be used under the name
of the joint venture company for further development, construction and
operation;
 
7.2.5 Assist Party A in organizing trainings for the management, technical
staff, and other personnel of the joint venture company.
 
7.3 Ordinary expenses for the formation of the joint venture company by each
party will be borne by the joint venture company, subject to the confirmation
of  both parties.
 
7.4 Both parties shall fulfill their respective obligations, and shall bear
their respective liabilities in the event of a breach.
 
7.5 After the formation of the joint venture company, the rights and obligations
of the parties shall be governed by the articles of association of the joint
venture company.
 
8. Duration of Cooperation of the Joint Venture Company
 
 
 

--------------------------------------------------------------------------------

 
 
8.1 The cooperation of the joint venture company shall commence on August 1,
2009 and terminate on July 31, 2029, lasting 20 years.
 
8.2 If, during the course of operation, one of the parties proposes to extend or
shorten the period of cooperation of the joint venture company, the period may
be changed accordingly, after consultations of both parties, in accordance with
the articles of association of the joint venture company.
 
9. Operation of the Joint Venture Company
 
9.1 The Chairman of the Board of Directors shall be appointed by Party A; the
Vice Chairman of the Board of Directors shall be appointed by Party B. The
General Manager and Financial Manager shall be appointed by Party A; the Vice
General Manager and Chief Financial Officer shall be appointed by Party B, and
shall be hired by the Board of Directors. The General Manager shall be under the
lead of the Board of Directors. The Chairman of the Board of Directors shall be
the Legal Representative of the joint venture company. The term of the Legal
Representative shall be three years, which could be renewed, or otherwise
negotiated.   The Board of Directors is composed of five directors, three of
whom are appointed by Party A, two by Party B.
 
9.2 The joint venture company will not have a Board of Supervisors, but it shall
have two supervisors, and each party shall appoint one. The supervisors may
attend the meetings of the Board of Directors. The term of the supervisors shall
be three years, which could be renewed.
 
9.3 Personnel and Labor Management: The recruitment, hiring, retiring, salaries,
social insurance, welfare, award and punishment of the employees of the joint
venture company shall be regulated by employment contracts between the joint
venture company and its employees, pursuant to the Company Law of the People’s
Republic of China and the Labor Law of the People's Republic of China, and shall
follow the plan approved by the Board of Directors. The employment contracts
shall be filed with local labor management administrations.
 
9.4 The Purchase and Sale of Natural Gas
 
9.4.1 The joint venture company shall buy natural gas from Party A; during the
course of cooperation, Party A shall provide stable, sufficient natural gas of
good quality as needed by the joint venture company.  Party A undertakes to
provide certain discounts from the normal market price on the nature gas it
supplies.
 
9.4.2 The joint venture company shall operate the natural gas fuelling station
and other related business by using the operation platform and market network of
the joint venture company. Within the areas operated by the joint venture
company, the joint venture company shall sell in accordance with the sales
strategy agreed by Party A and Party B, and distribute natural gas products
using the platform of the joint venture company. The price of the natural gas
products shall be determined by both Party A and Party B and must be adopted by
the joint venture company.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5 Market Development
 
During the period of operation of the joint venture company, both Party A and
Party B agree, based on the development of business, to increase the registered
capital of the joint venture company for the purpose of constructing, acquiring,
merging, renting and contracting to operate additional natural gas stations, and
to inject their capital into the joint venture company.
 
9.6 Manufacture Safety
 
The management and staff of the joint venture company shall be responsible for
manufacturing safety and maintenance of equipment during the joint venture
company's operation.
 
9.7 The joint venture company must use Party A's trademark during its operation.
 
10. Accounting, Audit, Tax
 
10.1 The joint venture company shall conduct accounting pursuant to the
Accounting System for Enterprises of the People's Republic of China, and follow
the accounting system of the PetroChina Company Limited. The joint venture
company shall make a financial authorization manual to set out the examination
and approval limits of its Chairman of the Board of Directors, Vice Chairman of
the Board of Directors, General Manager, Vice General Manager, and Chief
Financial Officer.
 
10.2 The financial department of the joint venture company shall be responsible
for the financial and accounting work of the joint venture company. It shall be
responsible to the shareholders of both parties, and subject to supervision and
audit of both parties.
 
10.3 The Chief Financial Officer of the joint venture company shall be
responsible for the financial work of the joint venture company, under the
leadership of the Board of Directors, and shall report to both parties monthly.
 
10.4 The Dual-signature System should be followed. Expenses of the joint venture
company shall not be effective unless affirmed and signed by authorized persons
from both parties.
 
10.5 The joint venture company shall not accept any financing or provide
guarantees for another party's financial obligations.
 
10.6 Taxes and Insurance.  The joint venture company shall pay taxes and other
duties in accordance with the tax laws and regulations of the People's Republic
of China and of Henan province.
 
10.7 Debt and Obligations. The joint venture company shall be fully liable for
its debts and obligateons during the course of its operation.
 
 
 

--------------------------------------------------------------------------------

 
 
11 The Alteration, Amendment, and Termination of the Agreement
 
11.1 Alterations and amendments to this Agreement and the Schedules attached to
this Agreement will not be effective unless they are agreed by both parties in
writing.
 
11.2 If an event of force majeure, as defined in Article 13 of this Agreement,
causes serious loss to the joint venture company or causes the joint venture
company to consistently suffer economic losses, thus rendering the Agreement
incapable of being performed, the Agreement may be terminated earlier upon
mutual consent of both parties.
 
12 Liabilities for Breach
 
12.1 Where a party fails to perform its obligations under the Agreement or
materially breaches the Agreement, rendering the joint venture company unable to
maintain operation, or rendering it impossible to achieve the purpose of the
Agreement, such party shall be deemed as the breaching party who unilaterally
terminates the Agreement. The other party has the right to ask the breaching
party for compensation for its damages, and has the right to terminate this
Agreement. If both parties agree to continue to operate, the breaching party
shall compensate the other party's economic losses.
 
12.2 If one party's negligence renders the Agreement or its Schedules incapable
of being performed in full or in part, the  negligent party shall bear the
liabilities; if the Agreement is rendered incapable of being performed in full
or in part because of both parties' negligence, each party shall bear its
respective liabilities.
 
13. Force Majeure
 
If, during the course of operation of the joint venture company, the Agreement
is rendered incapable of being performed, or could not be performed as agreed,
due to earthquakes, typhoons, floods, fires, wars, or any other events that are
unforeseeable, unavoidable and insurmountable, the party facing the force
majeure shall timely notify the other party, and shall offer within one month of
the occurrence sufficient documents describing detailed circumstances of the
events and reasons of the non-performability. These documents shall be provided
by a local notary agency where the events occurred.
 
According to the severity of the events, the parties shall decide whether to
terminate the Agreement, to exempt the breaching party's liability in part, or
to extend the time limit of performance.
 
14. Dispute Resolution
 
In case of a dispute, the parties shall first attempt to resolve the dispute
through negotiations. If negotiations fail, the parties may refer to a dispute
arbitration committee for arbitration.
 
15 Effectiveness of the Agreement and Miscellaneous
 
 
 

--------------------------------------------------------------------------------

 
 
15.1 This Agreement shall be effective, after signed by both parties, and after
both parties receive the approvals from their respective superiors.
 
15.2 This Agreement shall be in six copies, with three copies for each of the
parties.
 


 
Party A:  China National Petroleum Corporation Kunlun Natural Gas Co., Ltd.
 
Authorized Personnel /s/ (signature not legible) Date:   7/22/2009
 
Party B:  Xi'an Xilan Natural Gas, Co., Ltd.
 
Authorized Personnel:  /s/ Ji Qinan
 
Date:  7/22/2009
 
 
 

--------------------------------------------------------------------------------

 
 